PER CURIAM.
The appellant seeks reversal of an order denying his motion to suppress evidence. Upon denial of his motion, the appellant entered a nolo contendere plea, reserving his right to appeal the denial of the motion to suppress. The trial court withheld adjudication of guilt and placed appellant on probation.
This case involves a warrantless search of appellant’s luggage at an airport. The original trial court judge relied upon his finding of probable cause to support his denial of the motion to-suppress; however, he did not find exigent circumstances, nor does the record support such a finding. The State, on appeal, relies solely upon the appellant’s consent to search in support of affirmance. We relinquished jurisdiction to the trial court to make findings of fact and conclusions as to whether the appellant freely and voluntarily consented to a search of his luggage. After hearing testimony, a different trial judge found that appellant had not freely and voluntarily consented to a search and certified his findings to us. Accordingly, the trial judge should have granted the motion to suppress.
The order of the trial court withholding adjudication of guilt and placing the appellant on probation is reversed and this cause is remanded for further proceedings consistent with this opinion.
REVERSED and REMANDED.
ANSTEAD, MOORE and HURLEY, JJ., concur.